DETAILED ACTION
Notice to Applicant

The following is a FINAL office action upon examination of application number 16/359,970. Claims 1-10 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed May 18, 2021, Applicant amended claims 1-4 and 6-10, and did not cancel any claims. No new claims were presented for examination. 

4.	Applicant's amendments to claims 1-4 and 6 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly, the rejections of claim 1-6 and 10 under 35 U.S.C. 112 have been withdrawn.

5.	Applicant's amendments to claim 7 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claim 7 under 35 U.S.C. 112; accordingly, this rejection has been maintained [Item 11, Office Action, dated 11/19/2020, page 6].

6.	Applicant's amendments to claim 8 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claim 8 under 35 U.S.C. 112; accordingly, this rejection has been maintained [Item 12, Office Action, dated 11/19/2020, page 7].

7.	Applicant's amendments to claim 8 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claim 8 under 35 U.S.C. 112; accordingly, this rejection has been maintained [Item 13, Office Action, dated 11/19/2020, pages 7-8].

8.	Applicant's amendments to claim 9 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claim 9 under 35 U.S.C. 112; accordingly, this rejection has been maintained [Item 14, Office Action, dated 11/19/2020, page 9].

9.	Applicant's amendments to claims 1-4 and 6-10 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained

Response to Arguments

10.	Applicant's arguments filed May 18, 2021, have been fully considered.

11.	Applicant submits that “claim 1 recites performing operations to analyze information initiated from a gas meter in an IOT system. For example, claim 1 recites “receiving, by the management platform, the monthly normal gas usage amount associated with each of the user sub-platforms sent by the service platform and a monthly actual gas usage amount sent by each of the object sub-platforms via the sensor network platform,” in which each of the object sub-platforms comprises a gas meter. The human mind is also not equipped to analyze signals from gas meters transmitted over a network. As such, it is respectfully submitted that claims 1-10 do not recite an abstract idea, specifically, mental processes that can be performed in the human mind.” [Applicant’s Remarks, 05/18/2021, page 10]
“send information on family size, family members' ages, geographic location and seasons to the service platform; receive the information on family size, family members' ages, geographic location and seasons, and send the information; generate a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as well as a pre-trained neural network algorithm model; receive the monthly normal gas usage amount associated with each of the user sub-platforms and a monthly actual gas usage amount, judge whether the monthly actual gas usage amount associated with each of the user sub-platforms is greater than the monthly normal gas usage amount” recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claim imitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The claimed generating, receiving, and judging could all be performed via mental observation and evaluation. Claim 1 recites that these steps are performed by “the management platform.” Yet the steps, at CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372—73 (Fed. Cir. 2011); see also Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“[phenomena of nature . . ., mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Moreover, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.'''’). Accordingly, this argument is found unpersuasive. 
Moreover, as explained in the Office Action, dated 11/19/2020, “when given its broadest reasonable interpretation, claim 1 covers a method that comprises steps (a) through (e), and that stops if the monthly actual gas usage amount associated with each of the user sub-platforms is not greater than the monthly normal gas usage amount. As such, the steps of “if so, generating a gas overconsumption prompt, and sending the prompt and monthly normal gas usage amount to the service platform; and send the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform” are conditional, and claim 1 needs not invoke those steps (i.e. the claim invokes steps (a) through (d)). See Cybersettle, Inc. v. Natl Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007) (unpublished) (“It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”). As claimed, each are steps that can be practically performed mentally, by a human observing information. Receiving information related to family size, family members' ages, geographic location and seasons to the service platform and generating the monthly normal gas usage amount associated with each user sub-platform based on the information on family 
Additionally, it is noted that as described in the October 2019 Update, “a claim that requires a computer may still recite a mental process claims can recite a mental process even if they are claimed as being performed on a computer.” In this case, the focus of the claims of the instant application is on certain independently abstract ideas that use computers as tools. For the reasons above, this argument is found unpersuasive. The Office maintains that the claims recite an abstract idea.  

12.	Applicant submits “that Masli and Frader, either alone or in combination, fail to teach or disclose “generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons.” [Applicant’s Remarks, 05/18/2021, page 11]

With respect to the §103 rejection of independent claim 1, Applicant argues that “Masli and Frader, either alone or in combination, fail to teach or disclose “generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons.” However, in at least paragraphs 0037, 0040, 0053, 0074, 0079, and 0080, Masli teaches the instant limitation by generating monthly usage or consumption of the resource at each of the client structures. In particular, Masli’s system for evaluating gas consumption data of consumers, which encompasses determining gas usage levels over time at a residence based on 
user profile and preferences, seasonal usage patterns, subscription plan, number of occupants, as discussed in at least paragraphs 0037, 0040, 0079 is reasonably understood as teaching the disputed generating a monthly normal gas usage amount associated with each user sub-platform 
Applicant further argues that “the examples given by Masli also do not include anything close to the recited “family size” or “family members’ ages.”  The Examiner respectfully disagrees and points out that Masli shows, in FIG. 4 for example, detailed consumption data for Client A: Family of 3; ages 45, 44, 15; classification B; location 2378B,” and paragraph 0080 notes that “the user background 404 can include organizational classification that a particular client structure is a family home for a family of 3. The organizational structure can include that the family consists of a father, a mother, and a son, and further include in individual profiles that the ages of the family members are 45, 44, and 15,” which further supports the finding that Masli’s system for monitoring as consumption considers family size, family members' ages, and geographic location.  
	Masli’s system for generating detailed consumption data information regarding gas usage
is understood as  generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons, as shown paragraphs 0037, 0040, 0053, 0073, 0074, 0079, 0080, 0087, 0181, and FIG. 4. Additionally, Masli describes at paragraph 0078 “The detailed consumption data can include a user background, a user profile, a device profile, a device-specific usage profile, an environmental factor, a subscription plan, and a storage capacity. The user background is defined as demographical information regarding the instance of the client 

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112

14.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

16.	Claim 7 recites “The gas energy-saving prompting system according to claim 6, wherein the management platform receives the real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sends the fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within the preset time is greater than the preset normal threshold.” Claim 7 refers to “the real-time gas usage amount,” “the fault prompt information,” “the preset time” which lack antecedent basis. The limitations of claim 7 “the real-time gas usage amount,” “the fault prompt information,” “the preset time” do not provide antecedent basis since “a real-time gas usage amount,” “a fault prompt information,” “a preset time" have not been introduced into the claims. Appropriate correction is required.

17.	Claim 8 recites “The gas energy-saving prompting IoT system according to claim 6, wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate the first gas fee information about the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to the first charging rule, calculate the second gas fee information about the part that the monthly actual gas usage the second charging rule, superimpose the first gas fee information with the second gas fee information to generate the monthly gas fee information, and send the first gas fee information, second gas fee information, and monthly gas fee information to the service platform; and the service platform is further configured to send the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform.” Claim 8 refers to “the first gas fee information,” “the first charging rule,” “the second gas fee information,” “the part,” “the second charging rule,” “the monthly gas fee information” which lack antecedent basis. The limitations of claim 8 “the first gas fee information,” “the first charging rule,” “the second gas fee information,” “the part,” “the second charging rule,” “the monthly gas fee information” do not provide antecedent basis since “first gas fee information,” “a first charging rule,” “second gas fee information,” “a part,” “a second charging rule,” “monthly gas fee information" have not been introduced into the claims. Appropriate correction is required.

18.	Claim 8 recites “The gas energy-saving prompting IoT system according to claim 6, wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate the first gas fee information about the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to the first charging rule, calculate the second gas fee information about the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to the second charging rule, superimpose the first gas fee information with the second gas fee information to generate the monthly gas fee information...” The language following the phrase “calculate the first gas fee information” in this claim renders the claim scope as ambiguous. The usage of the phrase “about the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to the first charging rule” makes it unclear as to what “if the monthly actual gas calculate the first gas fee information about the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to the first charging rule” refers to. Moreover, the language following the phrase “calculate the second gas fee information” in this claim renders the claim scope as ambiguous. The usage of the phrase “about the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to the second charging rule,” makes it unclear as to what the limitation “calculate the second gas fee information about the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to the second charging rule, superimpose the first gas fee information with the second gas fee information to generate the monthly gas fee information” refers to. Therefore, rendering the claim scope unascertainable. For examination purposes, the claim limitation is interpreted as setting an assessment structure to determine a first gas fee  for gas amount usage within the monthly normal gas usage and determining a second gas fee for gas usage amount exceeding the normal monthly normal gas usage. Further clarification and appropriate correction is required.

19.	Claim 9 recites “The gas energy-saving prompting IoT system according to claim 8, wherein the user sub-platform comprises the first display area, second display area, and third display area; the first display area is used to display the first gas fee information, the second display area is used to display the second gas fee information, and the third display area is used to display the monthly gas fee information, in which the first display area is rendered in green, and the second display area is rendered in red with a warning prompt.” Claim 9 refers to “the first display area” which lacks antecedent basis. The limitation of claim 9 “the first display area” does not provide antecedent basis since “a first display area" has not been introduced into the claims. Appropriate correction is required.



Claim Rejections - 35 USC § 101


21.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

22.	Claims 1-10 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10 are directed to a gas energy-saving prompting method and a system  (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10 is satisfied.

In this case, when given its broadest reasonable interpretation, claim 1 covers a method that comprises steps (a) through (e), and that stops if the monthly actual gas usage amount associated with each of the user sub-platforms is not greater than the monthly normal gas usage amount. As such, the steps of “if so, generating a gas overconsumption prompt, and sending a prompt and monthly normal gas usage amount to the service platform; and send the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform” are conditional, and claim 1 needs not invoke those steps (i.e. the claim invokes steps (a) through (d)). See Cybersettle, Inc. v. Natl Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007) (unpublished) (“It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step 
The claims also perform various mathematical analyses throughout the claims. For example, the series of steps in claim 1 instructing how to generate a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as well as a pre-trained neural network algorithm model; receive the monthly normal gas usage amount associated with each of the user sub-platforms sent by the service platform and a monthly actual gas usage amount sent by each of the object sub-platforms via the sensor network platform, judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is greater than the monthly normal gas usage amount would be directed to the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite an abstract idea, corresponding to the grouping of  “mathematical concepts.” 
Furthermore, the claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, claim 1 only recites additional elements – “a gas energy-saving prompting IoT system based on a compound IoT,” “a plurality of object sub-platforms,” “a sensor network platform,” “a management platform,” “a service platform,” “a plurality of user sub-platforms,” and “a gas meter,” and claim 6 recites additional elements “a plurality of user sub-platforms,” “a service platform,” “a management platform,” “a plurality of object sub-platforms,” “a sensor network platform,” and “a gas meter.” The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The  “The computer software product is stored in a storage medium, and includes several instructions to instruct a computer device (which may be a personal computer, server, network device, or the like) to execute all or some steps of the methods described in the embodiments of the present invention.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to judge whether the monthly actual gas usage amount associated with each of the user sub-platforms is greater than the monthly normal gas usage amount. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined  “The computer software product is stored in a storage medium, and includes several instructions to instruct a computer device (which may be a personal computer, server, network device, or the like) to execute all or some steps of the methods described in the embodiments of the present invention.”) or computer-executable instructions that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. Accordingly, these additional computing elements do not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition the sensor network platform and the devices from which the data are received encompass well-understood, routine, and conventional activity/elements in the prior art.   Nasle, US 8,577,661 B2 (col. 12, lines 41-55: “These observations are provided in the form of real-time data captured using a multitude of sensors that are imbedded within the monitored system.  In one embodiment, the virtual system model is also updated with the real-time data such that the virtual system model "ages" along with the monitored system. Examples of a monitored system includes machinery, factories, electrical systems, processing plants, devices, chemical processes, biological systems, data centers, aircraft carriers, and the like.  It should be understood that the monitored system can be any combination of components whose operations can be monitored with conventional sensors and where each component interacts with or is related to at least one other component within the combination). See also, Kaufman, US 2016/0147205 A1 (paragraph 0048: “As will be described in more detail below, sensors may be placed in and/or around the industrial automation system 10 to measure such operational parameters. In some embodiments, the sensors may include pressure sensors, accelerometers, heat sensors, motion sensors, voltage sensors, and the like.  For example, the control system 22 may determine the energy usage of a particular component 20 based on the power measured by a power sensor over time. Accordingly, the operational parameters may be received by the control system 22 from the sensors via the I/O ports 40” and paragraph 0105 “sensors 76 are strategically placed such that the energy usage by each component 20 or group of components (e.g., a cell 18, an area 16, a factory, a stage, or a production process) may be determined). See also, Li et al., US 2018/0088567 A1 (paragraph 0031 “Here it may be noted that the data collection tasks may be performed by and in ways that are specific to the energy-utilizing (or producing) component or components. For example, electric motor energy utilization data may require detection of currents, voltages, drive frequencies, power factors, and so forth.  Natural gas or combustible resources may utilize flow rates, energy values (e.g., from suppliers), and so forth.  The sensors used will be selected accordingly, and many may already exist on legacy installations, or may be installed for this purpose.”)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Further, claims to an apparatus "comprising a computer for executing computer 
Claims 2-10 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-5, and 7-10 (i.e., wherein the management platform receives a real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sends a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold; wherein if the monthly actual gas usage amount associated with the user sub-platform is greater than the 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26.	Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masli, Pub. No.: US 2013/0262654 A1, [hereinafter Masli], in view of Frader-Thompson et al., Pub. No.: US 2011/0061014 A1, [hereinafter Frader].

As per claim 1, Masli teaches a gas energy-saving prompting method based on a compound Internet of Things (IoT), wherein the method is applied to a gas energy-saving prompting IoT system based on a compound IoT (paragraph 0062, discussing that the sensor network is defined as a series of sensors…that can communicate with the gateway 308, between the sensors, or both. The sensor network can have the sensors and the gateway 308 connected through wires or wireless communication methods; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 of FIG. 1 within the client structures 102 of FIG. 1. The the gas energy-saving prompting IoT system based on a compound IoT comprises a plurality of object sub-platforms, a sensor network platform, a management platform, a service platform, and a plurality of user sub-platforms (paragraph 0028, discussing that each of the client structures 102 can have a first device 110. The first device 110 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the usage of the resource 103 at each of the client structures 102. The first device 110 can be coupled to the resource distribution network 106, the communication network 108, or both; paragraph 0030, discussing that the resource supplier 104 can have a second device 112. The second device 112 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the distribution of the resource 103 at the resource supplier 104. The second device 112 can be coupled to the resource distribution network 106, the communication network 108, or both; paragraph 0032, discussing that the resource distribution network 106 can include a power distribution network having a network of distribution lines, transformers, and transmission stations, or a network of connected gas pipes; paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network 108 is defined as a coupled set or sets of communication equipment (i.e. compound IoT) and medium used for communicating between the client structures 102 and the resource supplier 104; paragraph 0169, discussing that the current-consumer module 612 can identify the client-usage status 204 by measuring the amount of usage. The current-consumer module 612 can be coupled to the devices that measure the amount of the resource 103 entering or being used in the client structures 102, such as the electric meter or the gas tank meter. The current-consumer module 612 can receive readings and feedbacks regarding the amount of use from the measuring devices at the client structures 102; paragraphs 0066, 0076, 0104); and each of the object sub-platforms comprises a gas meter (paragraph 0169, discussing that the current-consumer module 612 can identify the client-usage status 204 by measuring the amount of usage. The current-consumer module 612 can be coupled to the devices that measure the amount of the resource 103 entering or being used in the client structures 102, such as the electric meter or the gas tank meter. The current-consumer module 612 can receive readings and feedbacks regarding the amount of use from the measuring devices at the client structures 102; paragraph 0171, discussing that the current-consumer module 612 can also identify the client-usage status 204 of the resource 103 currently consumed in each of the client structures 102 using the sensor network 302 of FIG. 3 located at each of the client structures 102. The current-consumer module 612 can receive the data from the sensor network 302 to determine what devices or systems are consuming the resource 103 within the client structures 102 and the amount of consumption for each device or system. The current-consumer module 612 can sum the amounts with each of the client structures 102 to identify the client-usage status 204); and 

the gas energy-saving prompting method based on the compound IoT comprises: sending, by each of the user sub-platforms, information on family size, family members' ages, geographic location and seasons to the service platform (paragraph 0026, discussing that the client structures 102 are defined as recipients and consumers of a resource 103. The client structures 102 can be end users and consumers of the resource 103, such as energy or natural resources. For example, the client structures 102 can include residences, smart homes or structures, businesses, manufacturing facilities, recreational units, or a combination thereof; paragraph 0027, discussing that the client structures 102 can consume electricity, gasoline, natural gas, water, or a combination thereof; paragraph 0078, discussing that the detailed consumption data 402 can include a user background 404, a user profile 406, a device profile 408, a device-specific usage profile 410, an environmental factor 412, a subscription plan 414, and a storage capacity 416. The user background 404 is defined as demographical information 

receiving, by the service platform, the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms, and sending the information to the management platform (paragraph 0037, discussing that the client-usage forecast 206 is defined as the predicted usage or consumption of the resource 103 at each of the client structures 102. The client-usage forecast 206 can be the predicted rate of usage determined for a future time based on past usage, user profile (i.e. user profile includes family size and the ages of the family members) and preferences, seasonal usage patterns, status of the first device 110 of FIG. 1, user opt-in or participation in a program, subscription plan, storage device, supplemental or backup resource production device, weather forecast, time of day, or any combination thereof; paragraph 0083, discussing that the user profile can include temperature settings related to seasons or outside temperatures, or light settings for different times of the day and the day of the week 2; paragraph 0239, discussing that the consumer-profile module 627 can determine the user background 404 of FIG. 4, the user profile 406 of FIG. 4, the device profile 408 of FIG. 4, the device-specific usage profile 410 of FIG. 4, the environmental factor 412 of FIG. 4, the subscription plan 414 of FIG. 4, the storage capacity 416 of FIG. 4, or a combination thereof.  The consumer-profile module 627 can determine the detailed consumption data 402 by querying 

generating, by the management platform, monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as well as an algorithm model (paragraph 0037, discussing that the client-usage forecast 206 is defined as the predicted usage or consumption of the resource 103 at each of the client structures 102 (i.e. monthly normal gas usage amount associated with each user sub-platform). The client-usage forecast 206 can be the predicted rate of usage determined for a future time based on past usage, user profile and preferences, seasonal usage patterns, status of the first device 110 of FIG. 1, user opt-in or participation in a program, subscription plan, storage device, supplemental or backup resource production device, weather forecast, time of day, or any combination thereof. For example, the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0040, discussing that the total-usage forecast 210 is defined as the predicted amount of the resource that will be demanded from the resource supplier 104 at a specific time or over a period of time (i.e. monthly); paragraph 0053, discussing that the assessment structure 224 can be calculated based on time or amount of usage, user profile (i.e. user profile includes family size and the ages of the family members) or history, the client-usage forecast 206, the total-usage forecast 210, status of the first device 110, the second device 112, or the resource supplier 104, the client-optimization model 218, the total-optimization model 220, or any combination thereof; paragraph 0074, discussing that the resource management system 100 can determine the usage amount of the resource 103 overall for a house (i.e. the generating the monthly normal gas usage amount associated with each user sub-platform) or for individual appliances and systems within a house. The resource management system 100 can receive 

receiving, by the management platform, the monthly normal gas usage amount associated with each of the user sub-platforms sent by the service platform and a monthly actual gas usage amount sent by each of the object sub-platforms via the sensor network platform (paragraph 0037, discussing that the client-usage forecast 206 is defined as the predicted usage or consumption of the resource 103 at each of the client structures 102 (i.e., monthly normal gas usage amount associated with each user sub-platform). The client-usage forecast 206 can be the predicted rate of usage determined for a future time based on past usage, user profile and preferences, seasonal usage patterns, status of the first device 110 of FIG. 1, user opt-in or participation in a program, subscription plan, storage device, supplemental or backup resource production device, weather forecast, time of day, or any combination thereof.  For example, the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0063, discussing that the sensor network 302 can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 of FIG. 1 within the client structures 102 (i.e. object sub-platforms) of FIG. 1. The sensor network 302 can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraph 0175, discussing that the current-total module 614 can use the first control unit 512, the second control 

judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is greater than the monthly normal gas usage amount, and if so, generating a gas overconsumption prompt, and sending a prompt and monthly normal gas usage amount to the service platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0236, discussing that the demand management module 626 can cause a warning or a notification  (i.e. overconsumption prompt) to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management module 626 can use the first communication unit 516, the second communication unit 536, or both to send email, a text message, initiate automated phone calls, turn on a warning indicator, or any combination thereof when the forecasted amounts are greater than a calculated average or previous amounts; paragraph 0235); and 

sending, by the service platform, the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform, and sending the prompt and monthly normal gas usage amount to the service platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0236, discussing that the demand management module 626 can cause a warning or a notification  (i.e. overconsumption prompt) to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts 

While Masli teaches generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as well as the algorithm model. Masli does not explicitly teach that the generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform is based on as well as a pre-trained neural network algorithm model. However, Frader in the analogous art of utility consumption management teaches this concept (abstract, discussing a communications architecture for managing/relaying utility information, such as energy, water or gas information; paragraph 0058, discussing that resource 108 can be any suitable resource that is consumed and/or metered such as, e.g., water, air, gas, electricity, or steam; paragraph 0080, discussing that referring to FIGS. 4 and 5, management component 408 can be further configured to analyze received data 410 by hub 102 and to determine suitable data to transmit 412 based upon at least one intelligent inference. For example, Bayesian probabilities or confidence 

Masli is directed toward a resource management system with resource optimization. Frader is directed toward a system and method for management of resource or utility service consumption and to a communications architecture for managing consumption endpoints. Therefore they are deemed to be analogous as they both are directed toward energy consumption monitoring and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masli to include a pre-trained neural network algorithm model, as taught by Frader, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by analyzing residential energy consumption using a pre-trained neural network algorithm model, and suggesting corrective action based on the determined total gas usage compared to a determined ideal total gas usage, thereby providing detailed information regarding the consumer usage and behavior and encouraging the user to adopt a more conservative consumption behavior.

As per claim 2, Masli teaches the gas energy-saving prompting method based on the compound IoT according to claim 1, wherein the management platform receives a gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform (paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also 

sends a fault prompt information to the corresponding user sub-platform via the service platform (paragraph 0236, discussing that the demand management module 626 can cause a warning or a notification to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management module 626 can use the first communication unit 516, the second communication unit 536, or both to send email, a text message, initiate automated phone calls, turn on a warning indicator, or any combination thereof when the forecasted amounts are greater than a calculated average or previous amounts; paragraph 0268, discussing that other methods can include notifying the consumer when the client-usage status 204 and the usage trend indicate the consumption level will cause a steep increase in price according to the assessment structure 224. For example, the implementation module 610 can use the first communication unit 516, the second communication unit 536, or both to send emails, text messages, pre-recorded voice messages, or a combination thereof.  Also, for example, the implementation module 610 can display warning messages on the first display interface 530, the second display interface 540, or both). 

Masli does not explicitly teach wherein the management platform receives a real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sends a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold. However, Frader in the analogous art of utility consumption management teaches this concept (paragraph 0159, discussing that the smart meter 2740 measures usage of the utility's commodity (e.g., electricity, water, gas), and displays the cumulative usage on its 

Masli is directed toward a resource management system with resource optimization. Frader is directed toward a system and method for management of resource or utility service consumption and to a communications architecture for managing consumption endpoints. Therefore they are deemed to be analogous as they both are directed toward energy consumption monitoring and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masli to include receiving a real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sending a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold,  as taught by  Frader, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by analyzing residential energy consumption in real-time, and suggesting corrective action based on the determined total gas usage compared to a determined ideal total gas usage, thereby providing 

As per claim 3, Masli teaches the gas energy-saving prompting method based on the compound IoT according to claim 1, wherein if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, the management platform calculates first gas fee information based on a difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a first charging rule, calculates second gas fee information based on the difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a second charging rule, superimposes the first gas fee information with the second gas fee information to generate monthly gas fee information (paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network 108 is defined as a coupled set or sets of communication equipment (i.e. compound IoT) and medium used for communicating between the client structures 102 and the resource supplier 104; paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0200, discussing that the pricing module 606 is for setting the price for the resource 103 to directly reflect the cost of providing the resource 103 and also for managing the demand for the resource 103, such that the demand converges to the client-optimization model 218; paragraph 0202, discussing that the assessment structure 224 can directly reflect the cost by having directly relating the client-usage status 204, the total-usage status 208, and the current production amount 216, to the price, as opposed to a flat fee schedule based only on time and aggregate amount of usage; paragraph 0203, discussing that the cost reflection module 624 can calculate the assessment structure 224 to directly reflect the cost of providing the resource 103 (i.e., calculates first gas fee information based on a 

and sends the first gas fee information, second gas fee information, and monthly gas fee information to the service platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0205, discussing that the cost reflection module 624 can identify the various resource output amounts in the total-usage forecast 210 and find the associated cost in the pricing module 606. The cost reflection module 624 can associate the cost for all values of the output amount in the total-usage forecast 210; paragraph 0196; paragraph 0208, discussing that the cost reflection module 624 can repeat the process for all of the time period covered by the total-usage forecast 210 and aggregate the resulting costs at different times to find the assessment structure 224);

the service platform sends the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0205, discussing that the cost reflection module 624 can identify the various resource output amounts in the total-usage forecast 210 and find the associated cost in the pricing module 606. The cost reflection module 624 can associate the cost for all values of the output amount in the total-usage forecast 210; paragraph 0206, discussing that the cost reflection module 624 can evenly divide the cost of the projected output amongst the client structures 102 (i.e. send the fee information to the corresponding user sub-platform). The cost reflection module 624 can also divide the cost by the output amount to find dollars-per-resource unit for the specified output amount).
As per claim 5, Masli teaches the gas energy-saving prompting method based on the compound IoT according to claim 1, wherein the service platform comprises a gas company service platform (paragraph 0029, discussing that the client structures 102 can receive the resource 103 from the resource supplier 104. The resource supplier 104 is defined as a producer or distributor of energy or natural resources.  For example, the resource supplier 104 can be a power plant, a utility company, a refinery, or a gas station; paragraph 0030, discussing that the resource supplier 104 (i.e. gas company) can have a second device 112. The second device 112 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the distribution of the resource 103 at the resource supplier 104. The second device 112 can be coupled to the resource distribution network 106, the communication network 108, or both; paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network 108 is defined as a coupled set or sets of communication equipment (i.e. compound IoT) and medium used for communicating between the client structures 102 and the resource supplier 104).

Claim 6 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 6 Masli teaches a gas energy-saving prompting Internet of Things (IoT) system, comprising: a plurality of user sub-platforms, a management platform and  a the service platform (paragraph 0028, discussing that each of the client structures 102 can have a first device 110.  The first device 110 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the usage of the resource 103 at each of the client structures 102. The first device 110 can be coupled to the resource distribution network 106, the communication network 108, or both; paragraph 0030, discussing that the resource supplier 104 can have a second device 112. The second device 112 is defined as a single unit device or a device having multiple portions or units wherein each of the object sub-platforms comprises a gas meter (paragraph 0169, discussing that the current-consumer module 612 can identify the client-usage status 204 by measuring the amount of usage. The current-consumer module 612 can be coupled to the devices that measure the amount of the resource 103 entering or being used in the client structures 102, such as the electric meter or the gas tank meter. The current-consumer module 612 can receive readings and feedbacks regarding the amount of use from the measuring devices at the client structures 102; paragraph 0171); and wherein each object sub-platform, the management platform, the service platform, and each user sub-platform are communicatively connected via the sensor network platform (paragraph 0062, discussing that the sensor network is defined as a series of sensors…that can communicate with the gateway 308, between the sensors, or both. The sensor network can have the sensors and the gateway 308 connected through wires or wireless communication methods; paragraph 0063, discussing 

Claim 7 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

As per claim 8, Masli teaches the gas energy-saving prompting IoT system according to claim 6, wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate the first gas fee information about the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to the first charging rule, calculate the second gas fee information about the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to the second charging rule, superimpose the first gas fee information with the second gas fee information to generate the monthly gas fee information (paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network 108 is defined as a coupled set or sets of communication equipment (i.e., IoT system) and medium used for communicating between the client structures 102 and the resource supplier 104; paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0200, discussing that the pricing module 606 is for setting the price for the resource 103 to directly reflect the cost of providing the resource 103 and also for managing the demand for the resource 103, such that the demand 

send the first gas fee information, second gas fee information, and monthly gas fee information to the service platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0205, discussing that the cost reflection module 624 can identify the various resource output amounts in the total-usage forecast 210 and find the associated cost in the pricing module 606. The cost reflection module 624 can associate the cost for all values of the output amount in the total-usage forecast 210; paragraph 0196; paragraph 0208, discussing that the cost reflection module 624 can repeat the process for all of the time period covered by the total-usage forecast 210 and aggregate the resulting costs at different times to find the assessment structure 224); and

the service platform is further configured to send the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence (i.e. monthly normal gas usage) or an averaged usage of water for a factory for a period of time; paragraph 0205, discussing that the cost reflection module 624 can identify the various resource output amounts in the total-usage forecast 210 and find the associated cost in the pricing module 606. The cost reflection module 
Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

27.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masli in view of Frader, in further view of Haghighat-Kashani et al., Pub. No.: US 2014/0336960 A1, [hereinafter Haghighat]

As per claim 4, Masli teaches the gas energy-saving prompting method based on the compound IoT according to claim 3, wherein the user sub-platform comprises a first display area, a second display area, and third display area (paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network 108 is defined as a coupled set or sets of communication equipment (i.e. compound IoT) and medium used for communicating between the client structures 102 and the resource supplier 104; paragraph 0125, discussing that the first user interface 518 can include a first display interface (i.e. first display area) 530. Examples of the output device of the first user interface 518 can include the first display interface 530. The first display interface 530 can include a display, a projector, a video screen, a speaker, or any combination thereof; paragraph 0236, discussing that for example, the demand management module 626 can cause a warning or a notification (i.e. second display area) to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management the first display area is used to display the first gas fee information, the second display area is used to display the second gas fee information (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0125, discussing that the first user interface 518 can include a first display interface (i.e. first display area) 530. Examples of the output device of the first user interface 518 can include the first display interface 530. The first display interface 530 can include a display, a projector, a video screen, a speaker, or any combination thereof; paragraph 0233, discussing that the change in demand can be shown in the client-usage status 204, the total-usage status 208 (i.e. third display area), or both, which can update the client-usage forecast 206, the total-usage forecast 210, or both. The adjusted forecasts can change the client-optimization model 218 to better optimize the use and production of the resource 103 based on the feedback information; paragraph 0236, discussing that for example, the demand management module 626 can cause a warning or a notification (i.e. second display area) to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management module 626 can use the first communication unit 516, the second communication unit 536, or both to send email, a text message, initiate automated phone 

	Masli does not explicitly teach the third display area is used to display the monthly gas fee information. However, Frader in the analogous art of utility consumption management teaches this concept (paragraph 0092, discussing that FIG. 7 relates to various exemplary types of suitable input to user interface 510 as well as suitable output of user interface 510 potentially based upon the received input... In one or more aspect, input 704 can relate to or define at least one of a mode of operation (e.g., for the consumption endpoints 114), a temperature setting or another environmental or device setting associated with premises 110 or the predefined portion thereof, an amount of resource 108 to consume, an amount of resource 108 to consume as a function of price-per-unit of resource 108, an occupancy state within premises or the predefined portion thereof, and so forth; paragraph 0095, discussing that other features that can be provided by user interface 510 can relate to presentation of various relevant data in connection with hub 102 and/or premises 110. For example, in one or more aspect, user interface 510 can be configured to present indication 708 of a state of or conditions associated with premises 110, the predefined portion thereof, or an environment thereof. Indication 708 can relate to at least one of real-time consumption of resource 108, real-time costs associated with the consumption of resource 108, an aggregate history or portion thereof of the consumption of resource 108 or costs associated therewith (i.e. the third display area is used to display the monthly gas fee information), a forecast of future consumption of resource 108 or costs associated therewith, a comparison to resource consumption or associated costs in connection with one or more disparate premises or consumption endpoints 114, an ambient condition associated with premises 110, the predefined portion thereof, or the environment thereof; paragraph 0129, discussing that at reference numerals 1506, 1508, and 1510 the user interface can be utilized for presenting various information, e.g., to a user. At reference numeral 1506, such information presented by user 

Masli is directed toward a resource management system with resource optimization. Frader is directed toward a system and method for management of resource or utility service consumption and to a communications architecture for managing consumption endpoints. Therefore they are deemed to be analogous as they both are directed toward energy consumption monitoring and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masli to include a third display area used to display the monthly gas fee information, as taught by Frader, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by analyzing residential energy consumption, and suggesting corrective action based on the determined total gas usage compared to a determined ideal total gas usage, thereby providing detailed information regarding the consumer usage and behavior and encouraging the user to adopt a more conservative consumption behavior.

in which the first display area is rendered in green, and the second display area is rendered in red with a warning prompt. However, Haghighat (paragraph 0023, discussing a method for modeling power usage within a macrogrid, using data relating to the behavioral patterns and states of the users, data relating to external impacts on power usage and disaggregated power consumption data in at least one premises within the macrogrid and thereafter forecasting and predicting future power requirements within the macrogrid, using such power usage model data; paragraph 0236, discussing that among the most important features of the PowerTab is its light indicator that provides instantaneous feedback to user's consumption behavior to help them lower their consumption within their targeted budget. The light indicator has two states: Red representing overconsumption, and Green representing proper consumption.  When the light is red, the user is expected to take measures to lower their consumption; and when the light is green, the user is notified that their current behavior would achieve the target).

The Masli-Frader combination is directed toward energy consumption monitoring and management. Haghighat is directed toward power monitoring and data analytics in the area of power management. Therefore they are deemed to be analogous as they both are directed toward energy consumption monitoring and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masli-Frader combination to include a first display area rendered in green, and a second display area rendered in red with a warning prompt,  as taught by Haghighat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by monitoring, modeling, and analyzing energy utilization, thereby allowing customers to 

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Bazhinov et al., Pub. No.: US 2018/0204293 A1 – describes a method of optimizing market supply and demand dynamics for energy distribution and consumption.
B.	Kauffman et al., Pub. No.: US 2016/0266594 A1 – describes a system and method for residential utility monitoring and improvement of energy efficiency.
C.	Feldman et al., Pub. No.: US 2014/0351018 A1 – describes a system and method for benchmarking energy usage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683